Determination of respondent, dated May 6, 1968, as amended May 13, 1968, finding petitioner guilty of untrustworthiness and incompetency and suspending Ms license for a period of one month, or, in lieu thereof, fining him $250, unanimously annulled, on the law, without costs or disbursements, and the charges dismissed. *633While some criticism might be expressed at the failure of the parties to have reduced to writing the alleged' understanding that the expenses for securing the mortgage in question were to be assumed by the purchaser, the failure to do so did not warrant determination by the respondent that petitioner was untrustworthy and incompetent. The present record does not contain the requisite “factual presentation concerning acts or conduct by the licensee * * * as would warrant a conclusion of unreliability, and which establishes that any confidence or reasonable expectation of fair dealing to the general public would be misplaced”. (Matter of Chiaino v. Lomenzo, 26 A D 2d 469, 472.) The proof in the record is “insufficient and insubstantial”. (Ibid. 473.) Concur—Eager, J. F., Capozzoli, Nunez, McNally and Steuer, JJ.